Order unanimously affirmed without costs. Memorandum: Petitioner failed to prove paternity by clear, convincing and satisfactory evidence which creates a genuine belief that respondent is the father of the child (see, Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141-142). In view of the inconsistencies in petitioner’s testimony concerning her other sexual partners, the court was entitled to find that she lacked credibility with respect to her denials of access by men other than respondent during the relevant time period.
It was not reversible error for the court to permit respondent to use records of petitioner’s confinement for mental illness for purposes of cross-examination. Contrary to her argument on appeal, petitioner did not raise the physician-patient privilege. In any event, the court did not rely on the records or on petitioner’s testimony concerning her psychological history in dismissing the petition.
We have considered petitioner’s other arguments and find them lacking in merit. (Appeal from order of Onondaga County Family Court, McLaughlin, J.—paternity.) Present— Callahan, J. P., Denman, Green, Balio and Davis, JJ.